IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,418-01


                         EX PARTE CORNELIA DUNCAN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1383723-A IN THE 180TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to 180 days’ imprisonment. She did not appeal her conviction.

        In a single ground, Applicant contends that she is actually innocent. See Ex parte Elizondo,

947 S.W.2d 202 (Tex. Crim. App. 1996). The trial court adopted the State’s proposed findings of

fact and concluded that Applicant is actually innocent. We disagree that Applicant has established

that she is actually innocent. Instead, we hold that her guilty plea was involuntary. See Ex parte
                                                                                                   2

Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014). Relief is granted. The judgment in cause number

1383723 in the 180th District Court of Harris County is set aside, and if in custody, Applicant is

remanded to the custody of the Sheriff of Harris County to answer the charges as set out in the

information. The trial court shall issue any necessary bench warrant within 10 days after the mandate

of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–State Jail

Felony Division and Pardons and Paroles Division.

Delivered: March 18, 2015
Do not publish